Exhibit 10.1
RESTRICTED STOCK AGREEMENT
PURSUANT TO THE
AMENDED AND RESTATED
NETSPEND HOLDINGS, INC.
2004 STOCK OPTION AND RESTRICTED STOCK PLAN


 
1. General.  Pursuant to the Amended and Restated NetSpend Holdings, Inc. 2004
Stock Option and Restricted Stock Plan (the “Plan”), _______ shares (the
“Shares”) of Restricted Stock have been issued to [___________] (the
“Participant”), effective as of ___________, ____ (the “Grant Date”), all as
hereinafter provided and subject to the restrictions set forth herein and in the
Plan.
 
2. Relationship to the Plan. Capitalized terms used in this Restricted Stock
Agreement and not defined herein shall have the meanings ascribed to them in the
Plan.  This Restricted Stock Agreement and the Shares to which it relates are
subject to the terms and conditions of the Plan.  If there is any conflict
between the terms and conditions of the Plan and this Restricted Stock
Agreement, the terms and conditions of Plan, as interpreted by the Committee,
shall govern.
 
3. Vesting of the Shares.
 
(a) The Shares shall, subject to the acceleration and forfeiture provisions set
forth below, vest as follows: 25% of the Shares shall be vested on [February 9,
20__] [August 9, 20__], 25% shall be vested on [February 9, 20__] [August 9,
20__], 25% shall be vested on [February 9, 20__] [August 9, 20__] and 25% shall
be vested on [February 9, 20__] [August 9, 20__].  Any unvested portion of the
Shares shall be immediately forfeited and neither Participant nor any person
claiming through Participant shall have any residual rights therein or to any
dividends issued with respect thereto if Participant shall undergo a Termination
of Service that does not constitute a “Qualifying Termination” prior to the date
such Shares were to have vested.
 
(b) As used herein, a “Qualifying Termination” shall mean a Termination of
Service due to the death or Disability of Participant or a Termination of
Service without Cause or for Good Reason under the circumstances described in
Section 3(c) below.
 
(c) Notwithstanding the foregoing, 100% of the Shares will vest upon the
consummation of any Change in Control unless the surviving, successor or
purchasing corporation, or a parent or subsidiary thereof (collectively, the
“Acquiror”), issues a new award (a “New Award”) covering an amount of stock or
other equity interests of the Acquiror (or an affiliated organization) having a
value equal to that of the unvested portion of the Shares on the date of such
Change in Control and terms and conditions, including vesting dates and other
requirements, substantially similar to those set forth in this Restricted Stock
Agreement.   Further, in the event that (i) a Change of Control occurs and (ii)
during the twelve-month period following such Change in Control, Participant’s
employment with the Acquiror or its Affiliates is terminated by the Acquiror or
any such Affiliate for any reason other than Cause or if Participant terminates
his or her employment with the Acquiror or any such Affiliate for “Good Reason”
(as such term is defined in any employment or like agreement between Participant
and the Company or, if there is no such agreement, as defined below) then 100%
of the Shares or the New Award, as applicable, shall vest immediately upon such
termination.  As used herein, a Termination of Service for “Good Reason” shall
mean a voluntary resignation by Participant that occurs within six months of any
of the following: (i) a material reduction in the base salary or bonus
opportunity of Participant, (ii) Participant receiving a bonus award payout
percentage or an equity-based award that is materially less in value than the
bonuses or awards paid to peer employees (iii) the duties and responsibilities
of Participant are materially diminished from those held by Participant on the
date of the Change in Control or (iv) Participant’s principal work location is
moved more than 50 miles from the site at which Participant worked on the date
of the Change in Control.
 
 
1

--------------------------------------------------------------------------------

 
4. Transferability; No Certificates; Dividends.
 
(a) Prior to their vesting, Participant may not, directly or indirectly, sell,
pledge, donate, grant a security interest in, assign or otherwise transfer or
dispose of (each, a “Transfer”) all or any portion of the Shares or any of the
rights and privileges pertaining thereto (Shares which vest upon the death of
Participant may be transferred or disposed of by will or by the laws of descent
and distribution).  Prior to their vesting, the Shares will not be subject to,
in whole or in part, the debts, contracts, liabilities or torts of Participant,
nor will they be subject, in whole or in part, to garnishment, attachment,
execution, levy or other legal or equitable process..
 
(b) No certificates shall be issued with respect to the Shares, the ownership of
which shall instead be registered on the books and records of the Company and
any transfer agent for its common stock.
 
(c)  Participant shall have full voting and dividend rights with respect to the
Shares unless and until the same are canceled or forfeited pursuant to the
provisions of this Restricted Stock Agreement and the Plan.  Notwithstanding the
foregoing, dividends issued with respect to unvested Shares of shall be held in
a suspense account until the Shares vest and shall be forfeited upon the date of
Participant’s Termination of Service if the underlying Shares of Restricted
Stock have not vested as of such date.  The books and records of the Company
shall bear a legend, substantially in the following form, evidencing the nature
of the Restricted Stock until the cancellation or forfeiture of the Shares
occurs or the vesting period ends pursuant to the terms of the Plan and this
Restricted Stock Agreement.
 
TRANSFER OF THESE SECURITIES IS SUBJECT TO THE CONDITIONS SPECIFIED IN AN AWARD
AGREEMENT BETWEEN THE ISSUER AND A PARTICIPANT IN THE ISSUER’S AMENDED AND
RESTATED 2004 EQUITY INCENTIVE PLAN, AS AMENDED AND/OR RESTATED FROM TIME TO
TIME.  NO TRANSFER OF THESE SECURITIES SHALL BE VALID OR EFFECTIVE UNTIL SUCH
CONDITIONS HAVE BEEN FULFILLED.  SUCH AGREEMENTS MAY BE INSPECTED AT THE
PRINCIPAL EXECUTIVE OFFICES OF THE ISSUER.
 
 
2

--------------------------------------------------------------------------------

 
(d) Upon request of the Committee or its delegate, Participant shall deliver to
the Company a stock power, endorsed in blank, relating to any portion of the
Shares with respect to which the vesting period has not
expired.  Notwithstanding any other provisions of this Restricted Stock
Agreement, the issuance or delivery of any Shares (whether subject to
restrictions or unrestricted) may be postponed for such period as may be
required to comply with applicable requirements of any national securities
exchange or any requirements under any law or regulation applicable to the
issuance or delivery of such Shares.  The Company shall not be obligated to
issue or deliver any Shares if the issuance or delivery thereof would constitute
a violation of any provision of any law or of any regulation of any governmental
authority or any national securities exchange.
 
(e) IPO Lock-Up and Company Repurchase Rights.  For the avoidance of doubt,
Sections 7(g) of the Plan (Repurchase of Unvested Shares; Forfeiture) and
Section 12 of the Plan (Public Offering) apply to the Shares.
 
(f) Prohibited Transfers.  Notwithstanding any provisions in this Restricted
Stock Agreement to the contrary, any and all of the unvested Shares shall be
subject to the transfer restrictions set forth in Section 7(f) of the Plan.  If
any purported Transfer of the Shares is made or attempted contrary to the
provisions of this Restricted Stock Agreement and the Plan, such purported
Transfer shall be void ab initio; the Company shall have, in addition to any
other legal or equitable remedies which it may have, the right to enforce the
provisions of this Restricted Stock Agreement by actions for specific
performance (to the extent permitted by law); and the Company shall have the
right to refuse to recognize any purported Transferee as one of its stockholders
for any purpose.  For the avoidance of doubt, Participant may not Transfer any
Shares that have not vested pursuant to Section 3 hereof.
 
5. Notices.  All notices or other communications which are required or permitted
hereunder shall be in writing and sufficient if (i) personally delivered, (ii)
sent by nationally-recognized overnight courier or (iii) sent by registered or
certified mail, postage prepaid, addressed as follows:
 
if to Participant, to the address set forth in the books and records of the
Company; and
 
if to the Company, to:
 
NetSpend Holdings, Inc.
c/o NetSpend Corporation
701 Brazos Street, 13th Floor
Austin, TX  78701
Attention:  Chief Financial Officer
 
 
3

--------------------------------------------------------------------------------

 
or to such other address as the party to whom notice is to be given may have
furnished to each other party in writing in accordance herewith.  Any such
communication shall be deemed to have been given (x) when delivered, if
personally delivered, (y) on the first Business Day (as hereinafter defined)
after dispatch, if sent by nationally-recognized overnight courier and (z) on
the third Business Day following the date on which the piece of mail containing
such communication is posted, if sent by mail.  As used herein, “Business Day”
means a day that is not a Saturday, Sunday or a day on which banking
institutions in the city to which the notice or communication is to be sent are
not required to be open.
 
                6. No Waiver.  No waiver of any breach or condition of this
Agreement shall be deemed to be a waiver of any other or subsequent breach or
condition, whether of like or different nature.
 
                7. Participant Undertaking.  Participant hereby agrees to take
whatever additional actions and execute whatever additional documents the
Company may in its reasonable judgment deem necessary or advisable in order to
carry out or effect one or more of the obligations or restrictions imposed on
Participant pursuant to the express provisions of this Restricted Stock
Agreement.
 
                8. Successors and Assigns.  Except as otherwise provided herein,
this Restricted Stock Agreement shall bind and inure to the benefit of and be
enforceable by Participant and the Company and their respective successors,
assigns, heirs, representatives and estates, as the case may be (including
subsequent holders of the Shares); provided, however, that in no event may
Participant Transfer any Shares that have not vested.
 
                9. Modification of Rights.  The rights of Participant are
subject to modification and termination in certain events as provided in this
Restricted Stock Agreement and the Plan.
 
               10. Governing Law.
 
(a) This Restricted Stock Agreement shall be deemed to be a contract made under,
and shall be construed in accordance with, the laws of the State of Delaware,
without giving effect to conflict of laws principles thereof.
 
(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for himself or herself and his or her property, to the nonexclusive jurisdiction
of any Delaware State court or any federal court of the United States of America
sitting in the State of Delaware, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Restricted Stock
Agreement or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in any such
Delaware State court or, to the extent permitted by law, in any such federal
court.  Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
 
 
4

--------------------------------------------------------------------------------

 
(c) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent that he or she may legally and effectively do so, any objection
that he or she may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Restricted Stock
Agreement in any Delaware state or federal court sitting in the State of
Delaware.  Each of the parties hereto irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.
 
               11. Counterparts.  This Restricted Stock Agreement may be
executed in one or more counterparts, each of which shall be deemed to be an
original, but all of which together shall constitute one and the same
instrument.
 
               12. Entire Agreement.  This Restricted Stock Agreement and the
Plan constitute the entire agreement between the parties with respect to the
subject matter hereof and supersede all previously written or oral negotiations,
commitments, representations and agreements with respect thereto.
 
               13. Withholding.  Participant shall pay to the Company, or make
arrangements satisfactory to the Company regarding the payment of, any Federal,
state, local or foreign taxes of any kind required by law to be paid or withheld
upon the vesting of the Shares. Shares which shall have vested shall be subject
to forfeiture unless Participant makes arrangements satisfactory to the Company
to satisfy such obligations.  The Participant may, subject to the Committee’s
prior approval, authorize the Company to withhold a portion of the unrestricted
Shares that would otherwise be issued to the Participant upon the lapse of the
applicable vesting restrictions to satisfy such withholding obligations (up to
the minimum statutorily required withholding obligations).
 
               14. 83(b) Election.  Participant shall deliver to the Company a
copy of any election filed by the Participant with the Internal Revenue Service
under Section 83(b) of the Code within 30 days of the Grant Date.
 
               15. WAIVER OF JURY TRIAL.  NO PARTY TO THIS AGREEMENT OR ANY
ASSIGNEE, SUCCESSOR, HEIR OR PERSONAL REPRESENTATIVE OF A PARTY SHALL SEEK A
JURY TRIAL IN ANY LAWSUIT, PROCEEDING, COUNTERCLAIM OR ANY OTHER LITIGATION
PROCEDURE BASED UPON OR ARISING OUT OF THIS AGREEMENT.  NO PARTY WILL SEEK TO
CONSOLIDATE ANY SUCH ACTION, IN WHICH A JURY TRIAL HAS BEEN WAIVED, WITH ANY
OTHER ACTION IN WHICH A JURY TRIAL CANNOT OR HAS NOT BEEN WAIVED.  THE
PROVISIONS OF THIS SECTION HAVE BEEN FULLY DISCUSSED BY THE PARTIES HERETO, AND
THESE PROVISIONS SHALL BE SUBJECT TO NO EXCEPTIONS.  NEITHER PARTY HAS IN ANY
WAY AGREED WITH OR REPRESENTED TO THE OTHER PARTY THAT THE PROVISIONS OF THIS
SECTION WILL NOT BE FULLY ENFORCED IN ALL INSTANCES.
 
               16. No Right of Employment.  Nothing in this Restricted Stock
Agreement or the Plan shall be construed as giving Participant the right to be
retained as an officer, consultant, advisor, director or employee of the Company
or any of its Affiliates and the Company and its Affiliates shall remain free to
dismiss Participant at any time and for any reason or no reason free from any
liability or claim under this Restricted Stock Agreement, except to the extent
specifically provided herein.
 
 
5

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Restricted Stock Agreement as
of the Grant Date.
 
 
 

 
NETSPEND HOLDINGS, INC.*
         
By:
Title:
             
PARTICIPANT*
       

 






*This Restricted Stock Agreement may be executed electronically (e.g., “click I
agree” format) and an electronic acknowledgement of this Agreement shall
constitute the equivalent of a manual signature for all intents and purposes.
 
 
 
7

--------------------------------------------------------------------------------